Citation Nr: 1451616	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1967 to July 1971 and in the Air Force from June 1998 to September 1998 and from December 1998 to April 1999.  The Veteran also served in the Naval Reserve from 1985 to 1994 and the Air Force Reserve from 1994 to 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  

In an October 2007 letter, the Veteran's private psychiatrist, J.A., M.D., noted a diagnosis of bipolar disorder and stated his opinion that the Veteran's "psychological deterioration in the United States Air Force Reserve is likely related to stresses on a pre-existing fragile and vulnerable pre-morbid state."  He further noted an initial onset of the Veteran's anxiety, depression, and mood instability in 1994 with possible milder episodes of depression and hypomania prior to that date.  

This evidence suggests a possible nexus between the Veteran's military service and his current disability.  However, it lacks the specificity necessary to support a decision on the merits as the Veteran's Air Force Reserve service includes periods of ACDUTRA and INACDUTRA, and the only qualifying service that would entitle the Veteran to service connection due to aggravation of a psychiatric disorder are the periods of ACDUTRA from June 1998 to September 1998 and December 1998 to April 1999, as the statutory provisions dealing with INACDUTRA do not provide entitlement to service connection for diseases except in certain limited enumerated circumstances.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2012); 38 C.F.R. § 3.6 (2014).

As this case presents certain medical questions which cannot be answered by the Board, a VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether any current psychiatric disability is the result of a disease or injury in service.  The examiner must review the claims file. 

For each diagnosis, the examiner should state whether it is as likely as not that the psychiatric disorder manifested during a documented period of active duty or active duty for training (ACDUTRA).  If a diagnosed psychiatric disorder is determined to pre-exist a period of active duty or ACDUTRA, the examiner must address whether the psychiatric disorder was aggravated during the period of active duty or ACDUTRA.  The examiner must be advised that the Veteran's documented periods of active duty and ACDUTRA are July 1967 to July 1971 (Navy), June 1998 to September 1998 (Air Force), and December 1998 to April 1999 (Air Force).

If a previously diagnosed psychiatric disorder is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  The examiner must provide detailed reasons for all opinions.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

